DETAILED ACTION
	This is a final office action on the merits in response to communications on 5/18/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 5/18/2022 have been fully considered but they are not persuasive. 

First, on page 12 of REMARKS, Applicant is arguing:
	the specific meaning of “edgewise behavior" is common knowledge in the art. For example, the paragraph [0006] of the description of a patent document (public number: CN103099586A, public day: 2013.05.15) specifically discloses the following content:
	… which means “cleaning robots need to walk along the edge of a clean area to obtain the edge position data”. It can be seen from the above -mentioned public content that the edgewise behavior is a behavior of walking along the edge of the robot, and walking along the side of the robot is walking along the edge of the working area.
This foreign patent document CN103099586A appears to be an document listed in IDS 1/11/2019.  This foreign patent document CN103099586A is not a priority to this present applicant, therefore present application does not have possession of features from this foreign patent document CN103099586A.  There is nothing in present application’s specification and drawings that indicates that term “edgewise behavior” being claimed means “cleaning robots need to walk along the edge of a clean area to obtain the edge position data” as allegedly disclosed in foreign patent document CN103099586A.

Second, on page 12 of REMAKRS, Applicant is arguing:
Secondly, "the edge of a workspace of the robot" in Claim Amendments. and REMARKS on 1/20/2022 is a more specific limit on "the edge of the obstacle" in Claim Amendments and REMARKS on 8/27/2021, so that the modified content “the edge of a workspace of the robot” and the modified content" the edge of the obstacle" are not contradictory. Because for the robot, the edge of the working area is composed of obstacles (including walls or objects against the walls). A behavior of robot’s walking along the edge of the working area is essentially a behavior of robot's walking along the edge of the obstacles. Therefore, the two modifications are not contradictory.
However, there is no claim recitation in claim 1 that the edge of the workspace compose of obstacles.  
In addition, even supposed that it is true that "the edge of a workspace of the robot" in Claim Amendments. and REMARKS on 1/20/2022 is a more specific limit on "the edge of the obstacle" in Claim Amendments and REMARKS on 8/27/2021, the changing of definition of “edgewise behavior” from “a behavior that the robot moves along the edge of the obstacle” in Claim Amendments and REMARKS on 8/27/2021 to “a behavior that the robot moves along the edge of a workspace of the robot” in Claim Amendments and REMARKS on 1/20/2022 adding evidence that the disclosure does not have written description for the term “edgewise behavior”.  There is no written description on whether “edgewise behavior” involves  the more specific limit or the less specific limit.
It is noted that in the Claim Amendments and REMARKS on 1/20/2022 and latest Claim of 5/18/2022, Applicant is defining “edgewise behavior” to be “a behavior that the robot moves along the edge of a workspace of the robot”.  On the other hand, in Claim Amendments and REMARKS on 8/27/2021, Applicant defined “edgewise behavior” to be “a behavior that the robot moves along the edge of the obstacle”.  Thus, Applicant has not been able to give this term a consistent definition, further adding evidence that the disclosure does not have written description for the term “edgewise behavior”.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6-12 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites “edgewise behavior” and “wherein the edgewise behavior is a behavior that the robot moves along the edge of a workspace of the robot”.  While present application’s specification uses the term “edgewise behavior” at pages 3-4, 6-8, there is no description in the specification of what constitutes “edgewise behavior” and what kind of edge (such as a physical raised edge, or an abstraction edge of a graph, or abstract boundary of a floor like a doorway between two rooms, or abstract line of a virtual grid, or the edge of the robot’s body) this “edgewise behavior” is related to, and nowhere in the spec is there written description for claim limitation “wherein the edgewise behavior is a behavior that the robot moves along the edge of a workspace of the robot”.  
Therefore it is shown that there is no written description of “edgewise behavior”.  It is shown that the claim limitation “wherein the edgewise behavior is a behavior that the robot moves along the edge of a workspace of the robot” has no written description and is new matter.

All depending claims of this claim is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, by virtue of their dependency.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6-12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "edgewise behavior" and “wherein the edgewise behavior is a behavior that the robot moves along the edge of a workspace of the robot”.  
As shown above in 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ) rejection, there is no written description and possession of “wherein the edgewise behavior is a behavior that the robot moves along the edge of a workspace of the robot”.  Given this lack of written description for definition of “wherein the edgewise behavior is a behavior that the robot moves along the edge of a workspace of the robot”, the claim limitation "edgewise behavior" is indefinite.
While present application’s specification uses the term “edgewise behavior” at pages 3-4, 6-8, there is no description the specification of what constitutes “edgewise behavior” and what kind of edge this is related to.  There is a limitless possibility of edge and edgewise behavior.  Such as an edge can be a physical raised edge, or an abstraction edge of a graph, or abstract boundary of a floor like a doorway between two rooms, or abstract line of a virtual grid, or the edge of the robot’s body, an abstract edge existing only on a software map but does not exists in real world, and so on.  Such a robot edgewise behavior can be a robot following an edge, the robot moving away from an edge, the robot crossing an edge, the robot creating an edge, the robot moving its own edge, the robot rubbing its edge against something, and so on.
Given this limitless possibility of what can be an edge and edgewise behavior, claim limitation “edgewise behavior” is indefinite, and the scope of this claim is unknown.

All dependent claims of this claim are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, by virtue of their dependency. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the: 
description of edgewise behavior
edgewise behavior is a behavior that the robot moves along the edge of a workspace of the robot;
 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  It is noted that the feature “the edgewise behavior is a behavior that the robot moves along the edge of a workspace of the robot” in the drawings submitted on 1/20/2022, and 5/18/2022, in particular at least on page 3 of drawings submitted on 1/20/2022, and fig. 2 of drawings submitted on 5/18/2022, is NEW MATTER that was not in original drawings and not in original disclosure.  This NEW MATTER SHOULD NOT BE ENTERED.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO LONG T NGUYEN whose telephone number is (571)270-7768. The examiner can normally be reached M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571) 272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BAO LONG T. NGUYEN
Examiner
Art Unit 3664



/BAO LONG T NGUYEN/Primary Examiner, Art Unit 3664